Title: Robert Fulton to Thomas Jefferson, 28 March 1810
From: Fulton, Robert
To: Jefferson, Thomas


            
              
                Dear Sir
                New York 
                     March 28th 1810
              
               I send you a sketch of a self acting Bélier Hydraulic it will be necessary to make it with care in measurements and spaces which each part is to pass through; I have no doubt you will succeed in the execution but should you fail you will then permit me to make you a model for the honor of progressing arts, and to establish the utility of my combination;
               
		  Perhaps the enthusiasm which is necessary to urge an inventor to unremitting exertion has carried my views beyond the power of Torpedoes. At present however I differ from you that their Utility will be confined to ports and harbors; If the harpooning succeeds to my expectation; and it has every appearence of success, a vessel may be harpooned and blown up while under easy sail in calm or moderate weather of which there is always an equal chance in the summer months; Thus as I have stated in thoughts on the probable effects of this invention page 32. French Torpedo boats might destroy the English blockading fleet before Boulogne and take command of the British Channel. Should it be proved that Torpedo boats can attack ships of war with Success It will be seen that a fleet going to sea being well provided with good row boats and
			 Torpedoes, could if It came
			 into action with another fleet put out its torpedo boats harpoon and blow up the enemy even while engaged; had the french been thus provided it is probable that Lord Nelsons fleet would have been destroyed at Trafalgar; Admitting this to be practicable and it has
			 not yet been proved impracticable, it follows that the British must adopt torpedoes also. or in all cases a minor would beat a Major
			 fleet,
			 hence
			 when all parties are compelled to use torpedoes Maritime war will be reduced to boat fighting large ships will be useless so soon as it is proved that row boats with torpedoes can destroy them.
			 Torpedo Boats will equalize the power of all the nations bordering on the Narrow seas of Europe that is they will give to each nation equal power to oppress or destroy the trade of its neighbour; hence it must result in a war to the total extermination of trade or a convention for a
			 perfect liberty of the seas; the habits and wants of Nations will not admit of extermination. added to this Torpedo boats cannot go far to sea to commit depredations on commerce, nor could armies
			 be
			 sent across a wide ocean on projects of foreign 
                  commerce conquest the ships containing the troops would either be blown up by jealous neighbours at the time of departing, or by the nation attacked when they attempted to land. For these reasons and many more which might be given my opinion is that the success of this invention will naturally produce a complete liberty of the seas, hence its success is of such immense importance to these states to civilization and to mankind, that everything should be done to clearly demonstrate its powers. In this important and arduous work I shall hope for all the aid of Your Reflections and Influence; I shall also hope for the aid of every enlightened and true friend to our country. With every feeling of respect and esteem
              
                Yours.
                
                  Robt Fulton
              
            
            
              
                  You mentioned to Mr Barlow that you want the loan of a Dinamomatre I have one which was recovered from the ship wreck of my boxes, it is rusty but is now cleaning and repairing I believe its Spring is not injured and that it will be perfect as new, If it can be of use to you please to mention it and I will Send it you—If you should See Mr Coles please to remember me kindly to him
            
           